Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to a preliminary amendment, claims 13, 14, 17, 18, 22 and 37-42 are currently pending in the instant application.

Response to Election/Restriction
In response to the Requirement for Restriction/Election mailed April 13, 2022, Applicant elected without traverse Group I, claims 7-9, 12-14, 17, 18, 22, 37 and 38, in the reply filed June 14, 2022.

Supplemental Election/Restriction:
Applicant's Supplemental election without traverse of Group II, claim 13, directed to a method of treating hypoxic tumor in a subject; and the election of Species as follows: 
Species (A): wherein the biomarker value is at least partially indicative of one or more of: a concentration of the at least one hypoxia biomarker in the sample (instant claim 14);
Species (B): wherein the at least one hypoxia biomarkers is (a) a polynucleotide expression product comprising a nucleotide sequence that shares at least 70% sequence identity with any one of SEQ ID NOS: 1-10 (instant claim 13);
Species (C): wherein the at least one biomarker value is measured using microscopy, flow cytometry, immunoassays, etc. (instant claim 22), in the reply filed on November 1, 2022 is acknowledged.  

Regarding newly submitted claims 39-42, the claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 39 is directed to the method of claim 13, wherein the method comprises: (i) determining a biomarker value that is measured of derived from at least on hypoxia biomarker, wherein the at least one hypoxia biomarker  is selected from the group consisting of ARNTL, CD1C...and AGTR1; (ii) determining an indicator using the biomarker value; and (iii) administering an effective amount of a G9a antagonist. Claim 7 of the claims filed June 14, 2022 was directed to a method of treating a hypoxic tumor in a subject in need thereof, comprising: (i) determining a biomarker value that is measured of derived from at least on hypoxia biomarker, wherein the at least one hypoxia biomarker is selected from the group consisting of ARNTL, CD1C...and AGTR1; (ii) determining an indicator using the biomarker value; and (iii) administering an effective amount of a G9a antagonist. Claim 13 of the claims filed June 14, 2022 was directed to a method for treating a hypoxic tumor in a subject in need thereof, comprising: (i) determining a biomarker value that is measured of derived from at least on hypoxia biomarker, wherein the at least one hypoxia biomarker is selected from the group consisting of SEQ ID NOS: (a)-(f) as recited. Thus, newly submitted claims 39-42 require a search and examination beyond the claims as originally presented, and constructively elected. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 39-42 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 17, 18 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 13, 14, 22 and 37 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 26, 2019 and February 4, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed November 18, 2020 is a 371 National Stage filing of International Application No. PCT/AU2018/050156, filed February 23, 2018; which claims the benefit of Australian Patent Application 2017900607, filed February 23, 2017.

Claim Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13, 14, 22 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 is indefinite for the recitation of the term “in a subject in need thereof” in line 2 because it is unclear whether the subject is “in need of” a ‘hypoxic tumor’, or whether the subject is “in need of” ‘treatment for a hypoxic tumor’ and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “at least one hypoxia biomarker” in lines 3-4 because it is unclear how biomarkers of hypoxia are indicative of the presence of a hypoxic tumor, how the biomarkers are indicative of a hypoxic tumor in need of treatment, and/or why one would administer a G9a antagonist, such that Applicant appears to be omitting an essential step, wherein the omitted step can be, for example: “based on the determination of differentially expressed biomarker values as compared to a normoxic reference value, the subject is diagnosed with a G9a-associated disease or condition”. Thus, it is completely unclear how the biomarkers and the biomarker values are associated with a hypoxic tumor and/or the need to administer a G9a antagonist.
Claim 13 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, in the present instance, claim 13 recites the broad recitation “at least 70%” in lines 6, 11 and 18; and the term “or at least 71% to at least 99% and all integer percentages in between” in lines 6-7, 12 and 18-19 which is the narrower statement of the range/limitation because it is unclear whether the sequence identity can be less than 71% or greater than 99% such as, for example, 70.5%, 99.5% or 100%. Accordingly, the metes and bounds of the claim are not clear. 
Claims 13 and 22 are indefinite for the use of a parenthesis such as in the recitation of the terms   “(or at least 71% to at least 99% and all integer percentages in between)” in lines 6-7, 12 and 18-19; and the term “value(s)” in claim 13, line 21 because it is unclear whether the parentheses are used to comment on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions, examples of a preferred embodiment, or synonym. Accordingly, the metes and bounds of the claim are not clear. 
Claims 13 and 14 are indefinite for the recitation of the term “at least partially indicative of the likelihood” such as recited in claim 13, line 23 because it is completely unclear how much an indicator is relied upon, how much the administration of a G9a antagonist is based on, and/or exactly how much of a basis is encompassed by the term “at least partially indicative of the likelihood” that the tumor is hypoxic because the term encompasses a variety of qualitative measures; and/or whether the term refers to the detection of a sequence as recited in claim 13; the detection of a partial sequence; the detection of a related biomarker not comprising any of the sequences as encompassed by claim 13; the identification of the biomarker in fish; wherein the “at least partially indicative of the likelihood” is a portion of 0.001%, 0.1%, 1%, 10%, etc. of the likelihood and, thus, the metes and bounds of the claim cannot be determined.
Claim 37 is indefinite for the recitation of the term “reduces the malignancy of the tumor” in lines 1-2 because claim 13, from which claim 37 depends, does not recite that the tumor is malignant. Moreover, it is completely unclear how a reduction in all malignancies is measured or determined as compared to some other value (e.g., before treatment, after treatment, early stage, late stage, etc.) and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 37 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 37 recites (in part) “wherein the method reduces the malignancy of the hypoxic tumor” in lines 1-2 lines 1-2. Claim 37 depends from claim 13, wherein claim 13 does not recite that the hypoxic tumor is malignant. Thus, claim 37 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 14, 22 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a new and useful process because the claims encompass a naturally occurring process found in nature. Moreover, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon (including a product of nature), or an abstract idea without significantly more. An analysis with respect to the claims as a whole, reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims encompass an abstract idea in the form of mathematical concepts, mental process, and steps that can be carried out using a generic computer performing routine and conventional functions of implementing instructions of an abstract idea on a computer. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 13, 14, 22 and 37 do not recite a new and useful process; and the claims are directed to a natural phenomenon, wherein the claims encompass a process that occurs in nature; and the claims do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, instant claim 13 is broadly directed to a method of treating a hypoxic tumor in a subject in need thereof, the method comprising: (1) determining a biomarker value that is measured or derived for at least one hypoxia biomarker in a sample obtained from the subject , wherein the at least one hypoxia biomarker is selected from the group consisting of: (a) a polynucleotide expression product comprising a nucleotide sequence that shares at least 70% sequence identity with the sequence set forth in any one of SEQ ID NO: 1-10, or a complement thereof; (b) a polynucleotide expression product comprising a nucleotide sequence that encodes a polypeptide comprising the amino acid sequence set forth in any one of SEQ ID NO: 202-211; (c) a polynucleotide expression product comprising a nucleotide sequence that encodes a polypeptide that shares at least 70% sequence similarity or identity with at least a portion of the sequence set forth in SEQ ID NO: 202-211; (d) a polynucleotide expression product comprising a nucleotide sequence that hybridizes to the sequence of (a), (b), (c) or a complement thereof, under medium or high stringency conditions; (e) a polypeptide expression product comprising the amino acid sequence set forth in any one of SEQ ID NO: 202-211; and (f) a polypeptide expression product comprising an amino acid sequence that shares at least 70% sequence similarity or identity with the sequence set forth in any one of SEQ ID NO: 202-211; (2) determining an indicator using the biomarker value(s); and (3) administering an effective amount of a G9a antagonist to the subject on the basis that the indicator is at least partially indicative of the likelihood that the tumor is hypoxic.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a product, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 13, 14, 22 and 37 are drawn to a natural phenomenon in the form of biomarkers in a sample from a subject, wherein biomarker values are used to determine an indicator that is correlated with the presence or absence of hypoxia and/or hypoxic tumors in the body of the subject; and to an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations) such as in the steps of determining a biomarker, determining an indicator using the biomarker values, and administering based on an indicator value that is at least partially indicative of the likelihood that the tumor is hypoxic. Thus, the claims recite a judicial exception in the form of a natural phenomenon that encompasses a natural process. Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis asks whether the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The claims are directed to a method of treating a hypoxic tumor in a subject in need thereof, the method comprising: (1) determining a biomarker value that is measured or derived for at least one hypoxia biomarker in a sample obtained from the subject; (2) determining an indicator using the biomarker values; and (3) administering an effective amount of a G9a antagonist to the subject on the basis that the indicator is at least partially indicative of the likelihood that the tumor is hypoxic. The claims are directed to a natural correlation and to an abstract idea. For example, claim 13 recites; “determining a biomarker value that is measured or derived for at least one hypoxia biomarker in a sample obtained from the subject” in lines 3-4; “wherein the at least one hypoxia biomarker is selected from the group consisting of: (a) a polynucleotide expression product...and (f) a polypeptide expression product” in lines 5-17; “determining an indicator using the biomarker values” in lines 21-22; and “administering an effective amount of a G9a agonist to the subject on the basis that the indicator is at least partially indicative of the likelihood that the tumor is hypoxic” in lines 22-23, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claims 14, 22 and 37 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 22 provides, “wherein the biomarker value(s) is(are) measured using microscopy, flow cytometry, immunoassays, mass spectrometry, sequencing platforms, array and hybridization platforms, or a combination thereof” in lines 1-3, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of methods of treating a hypoxic tumor and/or hypoxia are covered. For instance, the claims are recited without any specificity as to the hypoxic tumor and/or the hypoxic tissue; the method of determining a biomarker value; the particular expression products; the hypoxia biomarkers or combination of hypoxia biomarkers including the sequences having at least 70% sequence identity to any of SEQ ID NOS: 1-10 and 202-211; the percentage of sequence identity of the biomarkers; the polynucleotide or polypeptide expression products; the biomarker values; the method of determining an indicator; the specific indicator; the reference used; why one of skill in the art would administer a G9a antagonist based on any indicator value; the method of administering; the G9a antagonist administered; whether there is a diagnosis of some condition based on some biomarker value or indicator value before administration of a G9a antagonist; and/or whether the G9a antagonists is treating a hypoxic condition, a hypoxic tumor and/or hypoxia in a tissue.
In the instant claims, the steps are well-known, purely conventional or routine in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. For example, it was known that genes with repressed expression in cancers include osteoglycin as evidenced by Lee et al. (Genomics, 2003, 78-85; pg. 81, Table 3, line 1); while MMP-16 is a confirmed target gene of colorectal cancer as evidenced by Okugawa et al. (Gastroenterology, 2015, 149(5), 1204-1225e12; pg. 1220, Table 4, line 5); and it was known that there is a link between hypoxia-inducible epigenetic regulators Jmijd1a and G9a, which provides a linker between angiogenesis and tumor growth as evidenced by Ueda et al. (Molecular and Cellular Biology, 2014, 34(19), 3702-3720; Abstract).
Furthermore, it was known that G9a (also named euchromatin histone methyltransferase 2 (EHMT2)) catalyzes methylation of lysine 9 on histone H3 (H3K9), a modification linked to aberrant silencing of tumor-suppressor genes, among others, such that a novel histone methyltransferase inhibitor, BRD4770 reduced cellular levels of di- and trimethylated H3K9 without inducing apoptosis, induced senescence, and inhibited both anchorage-dependent and -independent proliferation in the pancreatic cancer cell line PANC-1, such that ATM-pathway activation, caused by either genetic or small molecule inhibition of G9a, may mediate BRD4770-induced cell senescence as evidenced by Yuan et al. (ACS Chemical Biology, 2012, 7, 1152-1157; Abstract); it was known that G9a, a histone methyltransferase responsible for histone H3 lysine 9 (H3K9) mono- and dimethylation, has been observed to be upregulated in different types of cancer and its overexpression has been associated with poor prognosis; G9a can also methyl-ate another chromatin-remodeling factor, Pontin, enhancing the transcriptional activity of HIF-1α by recruiting p300/CBP to a subset of hypoxia-responsive genes; while another G9a non-histone target is the tumor suppressor p53, a sequence-specific transcription factor, known to be mutated in a substantial proportion of human tumors; and that G9a is overexpressed in a number of cancers, including esophageal squamous cell carcinoma, hepato-cellular carcinoma, aggressive lung cancer, brain cancer, multiple myeloma, breast cancer, melanoma, bladder cancer, liver cancer, and aggressive ovarian carcinoma as shown in Figure 5 as evidenced by Casciello et al. (Frontiers in Immunology, 2015, 6(487), 1-12; Abstract; pg. 5, col 1, last partial paragraph; pg. 5, col 2, first full paragraph; and last partial paragraph; and Figure 5); and it is known that G9a is overexpressed in a number of tumors; specifically, it is associated with increased metastasis and invasion of tumor cells in lung cancer; and that the G9a probe UNC0965 displays low nanomolar in vitro potency, is active in cellular assays, and selectively precipitates G9a from whole cell lysates; that UNC0965 effectively captures G9a in an in vitro ChIP assay with a better G9a signal over background that the antibody ChIP; that treatment of cells with increasing concentrations of UNC0965 resulted in a decrease in H3K9m3, with low cell toxicity; and that all compounds were analyzed by HPLC, MS, and high resolution MS as evidenced by Konze et al. (ChemMedChem, 2014, 9, 549-553; pg. 549, col 1, first full paragraph; and first partial paragraph; and pg. 551, col 2, first partial paragraph; and last full paragraph; and Supporting Information, pg. 1, first full paragraph). Moreover, it was known that overexpression of EZH2 and hyper-trimethylation of H3K27 have been implicated in a number of cancers, wherein several selective inhibitors of EZH2 have been reported and UNC1999 is the first orally bioavailable inhibitor that has a high in vitro potency for wild-type and mutant EZH2 as well as EZH1, wherein UNC1999 is highly selective for EZH2 and EZH1 over a broad range of epigenetic and non-epigenetic targets, competitive with the cofactor SAM and non-competitive with the peptide substrate, such that the inhibitor potently reduced H3K27me3 levels in cells and selectively killed diffused large B cell lymphoma cell lines harboring the EZH2Y641N; and that compounds UNC2400, UNC2399, and UNC2239 were also synthesized, which enriched EZH2 in pull-down studies in live cells as evidenced by Konze et al. (ACS Chemical Biology, April 8, 2013, 8, 1324-1334; Abstract); and it was known that protein lysine methyltransferases G9a and GLP modulate the transcriptional repression of a variety of genes via demethylation of Lys 9 on histone H3; that knockdown of G9a inhibits prostate, lung, and leukemia cancer cell growth, while G9a has been shown to be involved in cocaine addiction, mental retardation, maintenance of HIV-1 latency, and DNA methylation in mouse embryonic stem (mES) cells, such that selective, potent, and cell-active chemical probes for G9a and GLP are extremely valuable tools for investigating the cellular role of PKMTs, as well as, for assessing their potential as therapeutic targets; that UNC0638 displaced a fluorescein-labeled 15-mer H3 peptide with high efficiency in a G9a fluorescence-polarization assay, suggesting that UNC0638 binds in the substrate peptide-binding site of G9a, wherein UNC0638 is an inhibitor of G9a; and that UNC0737 showed poor cellular potency in the in-cell western) and chromatin immunoprecipitation assays; as well as, that chromatin immunoprecipitation on chip (ChIP-chip) experiments were conducted using a selective H3K9me2 antibody as evidenced by Vedadi et al. (Nature Chemical Biology, 2011, 7(8), 566-574; Abstract; pg. 566, first partial paragraph, lines 3-6, 8-11 and 17-20; pg. 568, col 1; first full paragraph, lines 11-15; and Supplementary Figure 2; and pg. 571, col 2, first full paragraph); and it was known that seven (7) hits were identified from a chemical library comprising 125,000 preselected compounds, wherein BIX-01294 selectively impairs the G9a HMTase and the generation of H3K9me2 in vitro, such that chromatin immunoprecipitation at several G9a target genes demonstrates reversible reduction of promoter-proximal H3K9me2 in inhibitor-treated mouse ES cells and fibroblasts, wherein data identify a biologically active HMTase inhibitor that allows for the transient modulation of H3K9me2 marks in mammalian chromatin as evidenced by Kubicek et al. (Molecular Cell Technique, 2007, 25, 473-481; Abstract). Thus, the claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). 
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 20 DOES NOT qualify as eligible subject matter.
Dependent claims 14, 22 and 37 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes method of claim 13 significantly different. For example, claim 22 encompasses the method of claim 13, wherein the biomarker values are measured using microscopy, flow cytometry...or a combination thereof, but it does not add anything that makes the natural phenomenon in claim 13 significantly different. Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 13, 14, 22 and 37 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 13, 14, 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Casciello et al. (Frontiers in Immunology, 2015, 6(487), 1-12) in view of Kinosita et al. (Carcinogenesis, 2015, 36(12), 1511-1520) as evidenced by Casciello et al. (PNAS, 2017, 14(27), 7077-7082); and Lin et al. (Oncology Reports, 2016, 35, 3041-3049). 
Regarding claims 13 (in part), 14, 22 and 37, Casciello et al. teach that G9a is a histone methyl-transferase responsible for histone H3 lysine 9 (H3K9) mono- and dimethylation, which has been observed to be upregulated in different types of cancer and its over-expression has been associated with poor prognosis; and that key roles played by these enzymes in various diseases have led to the hypothesis that these molecules represent valuable targets for future therapies (interpreted as a biomarker value at least partially indicative of gene expression levels, claim 14) (Abstract, lines 6-10). Casciello et al. teach the important finding from recent studies using epigenetic inhibitors in cell systems in vitro as well as experimental tumor growth and metastasis assays in vivo (interpreted as biomarker values measured using microscopy, immunoassays, array and hybridization platforms, claim 22) (Abstract, lines 15-17). Casciello et al. teach that several small molecule inhibitors have been developed to specifically block the epigenetic activity of these enzymes, representing promising therapeutic tools in the treatment of human malignancies, such as cancer including a functional role in regulating gene expression as well as its implications in cancer initiation and progression (interpreted as G9a in cancer) (Abstract 10-16). Casciello et al. teach that G9a activity has been observed to increase under hypoxic conditions through protein accumulation, wherein this increase was correlated with a concomitant increase in the global levels of histone H3K9 di-methylation, which in turn resulted in gene silencing, providing evidence for a critical function of G9a in the repression of genes in response to hypoxia (Figure 4), wherein the ability of G9a to actively repress genes in hypoxic conditions suggests a key role in the promotion of cell survival under this condition; and that in solid tumors, where hypoxia is a common micro-environmental state, G9a can be functioning as a factor that enhances survival, proliferation, and metastasis of malignant cells (pg. 5, col 1, last full paragraph; and Figure 4), wherein it is known that blocking the methyltransferase activity of G9a inhibits cellular proliferation and migration in vitro and tumor growth in vivo as evidenced by Casciello et al. (Abstract). Casciello et al. teach that G9a activity is enhanced under hypoxic conditions (pg. 6, Figure 4). Casciello et al. teach that apart from histones, G9a has also been found to methylate other proteins, wherein non-histonic methylation by G9a can have either a repressive or an activator effect on gene expression, such that during hypoxia Reptin, a chromatin-remodeling factor, was found to be methylated at K67 by G9a, which induced Reptin to recruit HDAC1 to hypoxia-responsive gene promoters attenuating the transcriptional activity of HIF-1α (interpreted as hypoxia biomarkers) (pg. 5, col 1, last partial paragraph). Casciello et al. teach that G9a comprises alterations, or is overexpressed in a number of cancers, including esophageal squamous cell carcinoma, hepato-cellular carcinoma, aggressive lung cancer, brain cancer, multiple myeloma, breast cancer, bladder cancer, stomach cancer, lung cancer, and aggressive ovarian carcinoma (Figure 5), wherein higher G9a expression levels were also noted to be associated with poor prognosis, while elevated G9a levels were commonly correlated with higher methylation levels, leading to the suppression of important tumor suppressor genes, such as in breast cancer, wherein the metastasis suppressor genes desmocollin 3 (DSC3) and MASPIN, for instance, were reported to be frequently silenced by an epigenetic mechanism (interpreted as a biomarker value at least partially indicative of gene expression levels; gastric cancer; and at least 2 hypoxia biomarkers, claim 14) (pg. 5, col 2, last partial paragraph; pg. 7, col 1; first partial paragraph, line 1; and Figure 5). Casciello et al. teach that a runt-domain transcription factor, RINX3 is known to act as a tumor suppressor gene in gastric cancer, and its level of expression was dependent on post-translational modifications such as acetylation and sumoylation, wherein transcriptional repression of this factor was instead observed to be mediated by methylation with G9a found to be responsible for its hypoxia-mediated silencing (interpreted as a biomarker value at least partially indicative of the level of gene expression, claim 14) (pg. 7, col 1; first partial paragraph, lines 11-17). Casciello et al. teach that BIX-01294 treatment was shown to reduce cell proliferation in leukemia HL-60 and NB4 cell lines, as well as in human germ cell tumors and squamous neck carcinoma; and that cells pre-treated with the inhibitor and subsequently injected into mice formed significantly smaller tumors when compared with untreated ones, suggesting that G9a inhibition could effectively reduce tumor growth and metastatic potential (pg. 8, col 1; first partial paragraph, lines 2-9). Casciello et al. teach that BIX-01294 was optimized, leading to the synthesis of a second inhibitor UNC0638, which exhibited high potency and specificity for G9a, combined with lower cell toxicity, as well as higher lipophilic characteristics and cell membrane permeability, wherein UNC0638 has efficiently been used in vitro, suppressing cellular proliferation in various cancer cell lines, such as breast, squamous head and neck carcinoma, hepato-cellular carcinoma, acute myeloid leukemia, and cervical cancer (interpreted as administering a G9a inhibitor, claim 13) (pg. 8, col 1; first partial paragraph, lines 9-18). Casciello et al. teach that available G9a inhibitors also include a promising candidate UNC0642 for targeting the enzyme in animal models, which will allow the evaluation of G9a functions in different cancer settings (interpreted as administering a G9a antagonist to a subject, claim 13) (pg. 8, col 1; first full paragraph, lines 8-10; and pg. 8, col 2; Table 1, line 3). Casciello et al. teach that that future work includes utilizing small molecule inhibitors to G9a both in vitro and in vivo to determine whether inhibition of G9a is beneficial at a physiological setting, such that characterization of G9a target genes by whole transcriptome analysis and the resultant changes in the histone methylation status monitored by chromatin immunoprecipitation (ChIP) in the setting of tumor hypoxia and pharmacologic inhibition will play a central role in assessing the therapeutic value, wherein a G9a inhibitor can be used alone or in combination with other standard-of-care therapies currently used in the clinic in order to develop better treatments for cancer patients including the aggressive metastatic subtypes for which no efficient treatment is available (interpreted as values are measured in immunoassays or hybridization platforms; a biomarker value at least partially indicative of gene expression levels; and that treatment reduces malignancy, claims 14, 22 and 37) (pg. 9, col 1, last partial paragraph; and pg. 9, col 2, first partial paragraph).
	Casciello et al. does not specifically exemplify at least one biomarker having at least 70% sequence identity to SEQ IN NOS: 1-10 (instant claim 13, in part).
Regarding claim 13 (in part), Kinoshita et al. teach that the growth signaling of gastric cancer (GC) cells was investigated including the interaction with cancer-associated fibroblasts (CAFs) and GC cells under normoxia and hypoxia, wherein four diffuse-type GC cell lines, two intestinal-type GC cell lines and three CAF cell lines were used, and cells were examined for expression of C-X-C chemokine receptor 4 (CXCR4), fibroblast growth factor receptor 2 (FGFR2) and stromal-derived factor 1 (SDF1) by RT-PCR, western blot, ELISA and immunohistochemical staining of xenografted tumors (interpreted as determining an indicator; and biomarker values are measured using flow cytometry, immunoassays, sequencing platforms, and hybridization platforms, claims 13 and 22) (Abstract, lines 2-4). Kinoshita et al. teach that GC cell proliferation was examined under hypoxia in the presence or absence of CAFs, a FGFR2 inhibitor, a CXCR4 inhibitor and HIF1α siRNA, wherein proliferation of diffuse-type GC cells, but not intestinal-type GC cells, was significantly increased by CAFs, while CXCR4 expression by diffuse-type GC cells was significantly increased in hypoxia, and FGFR2 expression was decreased, such that CXCR4 expression was correlated with hypoxic microenvironment of xenografted tumor, but FGFR2 expression was not (interpreting FGFR2 as instant SEQ ID NO: 6, claim 13) (Abstract, lines 6-10). Kinoshita et al. teach that FGFR2 inhibition significantly decreased the growth-stimulating activity of CAFs for diffuse-type GC cells in normoxia where, in contrast, CXCR4 inhibition significantly decreased the growth-stimulating activity of CAFs in hypoxia, such that the findings suggest that diffuse-type GC cells might switch their driver pathways from FGFR2 signaling to SDF1/CXCR4 axis through HIF1 in hypoxic tumor microenvironments (interpreted as being at least partially indicative of the likelihood that the tumor is hypoxic, claim 13) (Abstract, lines 10-15). Kinoshita et al. teach that diffuse type of GC cells switch the growth signaling between CAFs and cancer cells from FGF7/FGFR2 signaling to stromal-derived-factor 1 (SDF1)/CXC chemokine receptor 4 (CXCR4) signaling in hypoxic conditions (pg. 1512, col 1, first full paragraph). Kinoshita et al. teach that real-time PCR was performed to examine hypoxia-inducible factor-1α (HIF1α), CXCR4, CXCR2, FGFR2, TGFβR1, TGFβR2 and epidermal growth factor (EGFR) mRNA expression, wherein GCCs were incubated under normoxic conditions or under hypoxic conditions for 48 h, such that after incubation, the total cellular RNA was extracted using RNeasy Mini, and cDNAs prepared from RNA with Maloney mouse leukemia virus reverse transcriptase and random primers, wherein commercially available gene expression assays for HIF1α (Hs01565584), CXCR4 (Hs00237052), CXCR2 (Hs00174304), FGFR2 (Hs00256382), TGFβR1 (Hs00610319), TGFβR2 (Hs00559661) and EGFR (Hs01076091) was used to determined fold changes in each gene by RT-PCR on the ABI Prism 7000 (interpreting FGFR2 as a hypoxia biomarker of SEQ ID NO: 6; interpreted as a biomarker value at last partially indicative of the concentration of at last one hypoxia biomarker in the sample; and gene assays, claims 13, 14 and 22) (pg. 1512, col 2, first full paragraph). Kinoshita et al. teach that xenografts were established by injecting 107 OCUM-2MD3 cells into the flanks of female athymic BALB/c mice, and a FGFR2 phosphorylation inhibitor, Ki23057 was administered orally for 5 days per week for 2 weeks, and tumor specimens were examined (interpreted as administering an antagonist, claim 13) (pg. 1512, col 2, last partial paragraph; and pg. 1513, col 1, first partial paragraph). Kinoshita et al. teach that FGFR2 inhibitor, Ki23057, significantly decreased the proliferation-stimulating activity of CaF53 under normoxic but not hypoxic conditions (pg.1513, col 1, last full paragraph, lines 16-18). Kinoshita et al. teach that the FGFR2 inhibitor reduced tumor cells with FGFR2 expression, which might result in the increase of cancer cells with CXCR4 expression in xenografted tumor treated by Ki23057 (pg. 1516, col 1; first partial paragraph, lines 2-4). Kinoshita et al. teach that a combination therapy consisting of a FGFR2 inhibitor and a CXCR4 inhibitor can provide a significant clinical benefit for diffuse-type GC patients as it will target GC cells in both hypoxic and normoxic conditions, wherein effective cancer therapy should consist of components targeting both normoxic and hypoxic tumor tissues (pg. 1516, col 2; first partial paragraph), wherein it is known that G9a and H3K9 me2 expression is higher in gastric cancer cells compared to control; and that both G9a and H3K9 me2 were positively correlated with the degree of differentiation, depth of infiltration, lymphatic invasions and tumor-node-metastasis stage in gastric carcinoma as evidenced by Lin et al. (Abstract, lines 19-23).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of using a combination therapy for the treatment of normoxic and hypoxic tumor tissues as exemplified by Kinoshita et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of examining gene expression changes in a number of different epigenetic enzymes actively involved in post-translational modifications including determining G9a activity under hypoxic conditions; as well as, conducing in vitro and in vivo assays using epigenetic inhibitors of tumor growth and metastasis for the treatment of solid tumors in cancers including stomach cancer as disclosed by Casciello et al. to include the detection of growth, signaling, and/or proliferation of gastric cancer cells using GC cancer biomarkers such as FGFR2 in normoxic and/or hypoxic tumor micro-environments as disclosed by Kinoshita et al. with a reasonable expectation of success in identifying small molecule modulators of G9a expression in vitro and in vivo; in efficiently suppressing cellular proliferation in various cancer cell lines including breast cancer, hepato-cellular carcinoma, stomach cancer, and cervical cancer; and/or in administering small molecule G9a antagonists such as UNC0642 in animal models for the evaluation of G9a function in different cancer settings including as a treatment of solid tumors such as gastric cancer tumors in hypoxic and normoxic microenvironments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 13, 14, 22 and 37 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1675